t c memo united_states tax_court larry j roberts petitioner v commissioner of internal revenue respondent docket no filed date p failed to file federal_income_tax returns for the through tax years the primary issues are p’s basis in property sold during one of the years at issue and certain expense deductions r disallowed from p’s schedules c profit or loss from business held p’s basis in india street los angeles cal is the dollar_figure price he stated he paid for it held further p did not meet his burden of substantiating claimed expense deductions and is not entitled any of the disallowed expense deductions larry j roberts pro_se linette b angelastro for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for redetermination of respondent’s determinations in four notices of deficiency respondent determined deficiencies in petitioner’s income_tax and additions to tax for the through tax years after concessions the issues remaining are 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the taxable years at issue the rule references are to the tax_court rules_of_practice and procedure 2the parties reached a basis of settlement on all issues for and petitioner concedes that he received income of dollar_figure for that should have been reported on schedule c profit of loss from business respondent concedes that petitioner is entitled to deduct schedule c expenses of dollar_figure for the parties agree in that in petitioner received rental income of dollar_figure and had rental expenses of dollar_figure the parties agree that petitioner had long-term_capital_gain resulting from the sale of india street los angeles california of dollar_figure the parties agree that the gross sale price of india street los angeles california was dollar_figure petitioner concedes that he received schedule c income of dollar_figure in respondent concedes that petitioner is entitled to deduct schedule c expenses of dollar_figure for respondent concedes the additions to tax under sec_6651 and sec_6654 for the and tax years petitioner concedes the additions to tax under sec_6651 whether the statute_of_limitations bars the assessment and collection of tax or whether the notices of deficiency were inadequate to confer jurisdiction on this court what petitioner’s basis in the property pincite india street los angeles california is and whether petitioner is entitled to deduct expenses on schedule c in excess of dollar_figure for and dollar_figure for findings_of_fact the parties’ stipulation of facts with accompanying exhibits and the stipulation of settled issues are incorporated herein by this reference at the time the petition was filed petitioner resided in california petitioner is an appellate lawyer who failed to file federal_income_tax returns for the through tax years on date petitioner sold india street los angeles california for dollar_figure on date petitioner sold india street los angeles california for dollar_figure respondent audited petitioner’s returns for those years and issued notices of deficiency determining the following deficiency dollar_figure dollar_figure dollar_figure dollar_figure sec_6651 addition_to_tax sec_6651 addition_to_tax sec_6654 addition_to_tax dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure --- dollar_figure --- dollar_figure total dollar_figure dollar_figure dollar_figure dollar_figure on date petitioner timely petitioned this court petitioner requested his case be tried in los angeles california but the matter was referred to the internal revenue service’s appeals_office in holtsville new york the case was originally set for trial on date petitioner asked for a continuance which was granted at the calendar call as he had just submitted form sec_1040 u s individual_income_tax_return for the through tax years on petitioner’s schedules c for and the years still at issue he claimed deductions for the following expenses expense car and truck depreciation insurance dollar_figure dollar_figure big_number big_number big_number legal and professional services big_number office expenses supplies taxes and licenses meals and entertainment utilities other big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total expenses big_number big_number respondent has conceded that petitioner may deduct schedule c expenses of dollar_figure for the tax_year and dollar_figure for the tax_year petitioner did not submit any receipts account ledgers or travel logs to the court i jurisdiction opinion we begin by confirming our jurisdiction in this case our jurisdiction to redetermine a federal_income_tax deficiency depends on the issuance of a valid notice_of_deficiency and a timely filed petition sec_6212 sec_6213 sec_6214 93_tc_22 a valid notice_of_deficiency must identify the taxpayer and the taxable_year involved indicate that a deficiency has been determined and specify the amount of the deficiency see eg 814_f2d_1363 9th cir rev’g 81_tc_855 it must also notify the taxpayer of the right to contact a local office_of_the_taxpayer_advocate and the location and phone number of the appropriate office and specify the deadline date for filing a tax_court petition sec_6212 however no particular form is required and the commissioner need not explain how the deficiencies were determined 787_f2d_939 4th cir aff’g 84_tc_1308 408_f2d_65 7th cir aff’g tcmemo_1967_250 petitioner received a valid notice_of_deficiency and timely filed his petition with this court therefore we have jurisdiction over his case ii limitations periods petitioner seems to argue that he believes the period of limitations for assessment for each of the tax years at issue has expired he did not file his tax returns until after the initiation of the case before the court on the eve of the first calendaring of trial in the case of failure_to_file a return the tax may be assessed or a proceeding in court for the collection of such tax may be begun without assessment at any time sec_6501 the statute_of_limitations does not bar this case iii recordkeeping requirements the taxpayer must maintain records adequate to substantiate his income and deductions sec_6001 the taxpayer shall keep such records 503_us_79 see also sec_1_6001-1 income_tax regs as in this case when the taxpayer fails to maintain adequate books_and_records the commissioner is authorized to use whatever method he deems appropriate to determine the existence and amount of the taxpayer’s income so long as it clearly reflects income sec_446 695_f2d_145 5th cir the commissioner has wide discretion in determining which method to apply and reconstruction of the taxpayer’s income need only be reasonable in light of all surrounding facts and circumstances gowni v commissioner tcmemo_2004_154 iv burden_of_proof the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is improper see rule a 290_us_111 however pursuant to sec_7491 the burden_of_proof as to a factual issue that affects the taxpayer’s tax_liability may be shifted to the commissioner this occurs where the taxpayer introduces credible_evidence with respect to that factual issue and the taxpayer has inter alia complied with substantiation requirements pursuant to the code and maintained all records required under this title and has cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews sec_7491 petitioner did not argue that the burden should shift and he failed to maintain required records or comply with the substantiation requirements accordingly the burden_of_proof remains on petitioner v petitioner’s basis in india street we note that petitioner did not submit any documentary_evidence to the court concerning his basis in india street at trial he testified that he purchased the house in for dollar_figure respondent has indicated that he accepts this purchase_price petitioner then testified that he estimated that he put dollar_figure worth of improvements into the house petitioner bore the burden of establishing his basis in the india street property but did not carry it we are not persuaded by petitioner’s vague self-serving testimony of what he estimates the improvements cost see 58_f3d_1342 8th cir aff’g tcmemo_1993_398 3petitioner also made a novel argument not based in the internal_revenue_code that the basis should be the fair_market_value on the date that he converted it to a rental property although property that has been converted from personal_use to an income-producing use and sold for a loss will have the basis of the lesser_of the fair_market_value at the time of conversion or the adjusted cost_basis sec_1 b income_tax regs there is no corresponding regulation for a property sold at a gain and even if this regulation applied to the property the lesser basis amount is petitioner’s adjusted cost_basis schneebalg v commissioner tcmemo_1988_563 therefore petitioner’s basis in india street is the price he stated he paid for it dollar_figure vi expense deductions deductions are a matter of legislative grace and the taxpayer must maintain adequate_records to substantiate the amounts of any deductions or credits claimed sec_6001 indopco inc v commissioner u s pincite sec_1_6001-1 income_tax regs taxpayers must maintain records relating to their income and expenses and must prove their entitlement to all claimed deductions credits and expenses in controversy see sec_6001 sec_162 authorizes a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business a trade_or_business expense is ordinary for purposes of sec_162 if it is normal or customary within a particular trade business or industry and is necessary if it is appropriate and helpful for the development of the business 320_us_467 308_us_488 in contrast personal living or family_expenses are generally nondeductible sec_262 in certain circumstances the taxpayer must meet specific substantiation requirements to be allowed a deduction under sec_162 see eg sec_274 the heightened substantiation requirements of sec_274 apply to any travel expense including meals_and_lodging away from home any item with respect to an activity in the nature of entertainment amusement or recreation an expense for gifts or the use of listed_property as defined in sec_280f including any passenger automobiles to deduct such expenses the taxpayer must substantiate by adequate_records or sufficient evidence to corroborate the taxpayer’s own statement the amount of the expense or other item the time and place of the travel entertainment amusement recreation or use of the property or the date and description of the gift the business_purpose of the expense or other item and the business relationship to the taxpayer of the persons entertained or receiving the gift sec_274 to satisfy the adequate_records requirement of sec_274 a taxpayer must maintain records and documentary_evidence that in combination are sufficient to establish each element of an expenditure or use sec_1_274-5t and temporary income_tax regs fed reg date although a contemporaneous log is not required corroborative evidence to support a taxpayer’s reconstruction of the elements of the expenditure or use must have a high degree of probative value to elevate such statement to the level of credibility of a contemporaneous record sec_1_274-5t temporary income_tax regs supra where the heightened requirements discussed above do not apply however the court may allow the deduction of a claimed expense even where the taxpayer is unable to fully substantiate it provided the court has an evidentiary basis for doing so 245_f2d_559 5th cir 39_f2d_540 2d cir 85_tc_731 but see sec_1_274-5t temporary income_tax regs fed reg date in these instances the court is permitted to approximate the allowable expense bearing heavily against the taxpayer whose inexactitude is of his or her own making cohan v commissioner f 2d pincite a trial petitioner explained that i prepared my claimed deductions by going and finding my check registers for those years going through the check registers where i routinely note what the check was for and make a check mark on it if i think that it’s possibly a business_expenses petitioner did not present the check registers at trial nor did he present any documentary_evidence to substantiate any of the claimed expense deductions petitioner’s failure to introduce evidence which if true would be favorable to him gives rise to the presumption that if produced it would be unfavorable 6_tc_1158 aff’d 162_f2d_513 10th cir petitioner bore the burden of substantiating his claimed expense deductions and failed to satisfy it he is not entitled to deduct any of the disallowed expenses the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered under rule 4we also note that respondent allowed expense deductions of dollar_figure for and dollar_figure for without any documentary_evidence we have no way of knowing for what expenses petitioner already received credit petitioner with no legal explanation argues that he is entitled to deduct dollar_figure of state_income_tax incurred on the sales of india street and india street on his schedule c for respondent concedes that this amount is deductible on schedule a and we so find see sec_164
